Case 1:19-cv-24885-DPG Document 59 Entered on FLSD Docket 10/23/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 1:19-cv-24885-GAYLES/OTAZO-REYES


  YULIAN VALDES, and other similarly
  situated individuals,
  YEYNNIS FRESNEDA, and other
  similarly situated individuals, and
  RAUL VALDES,

         Plaintiffs,

  v.

  MOJITO CLUB L.L.C., a Florida
  Limited Liability Company, and
  HENRY A. LEACE,

        Defendants.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 58] on the parties’ Joint Motion to

  Approve Settlement and Stipulation of Dismissal with Prejudice (the “Joint Motion”) [ECF No.

  56]. The Joint Motion was referred to Judge Otazo-Reyes pursuant to 28 U.S.C. § 636(b)(1)(B)

  for a Report and Recommendation. [ECF No. 54]. On September 25, 2020, Judge Otazo-Reyes

  issued her Report recommending that the Joint Motion be granted, and this action be dismissed

  with prejudice. Neither party filed timely objections.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

  which objection is made are accorded de novo review, if those objections “pinpoint the specific
Case 1:19-cv-24885-DPG Document 59 Entered on FLSD Docket 10/23/2020 Page 2 of 3




  findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.

  2009); see also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which

  no specific objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v.

  WestPoint Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

         Having reviewed the Report, the Court finds no clear error with and agrees with Judge

  Otazo-Reyes’s well-reasoned analysis and conclusion that the Joint Motion should be granted.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF

                No. 58], is AFFIRMED AND ADOPTED and incorporated into this Order by

                reference;

         2.     The parties’ Joint Motion to Approve Settlement and Stipulation of Dismissal

                with Prejudice, [ECF No. 56], is GRANTED;

         3.     The FLSA Settlement Agreement, [ECF No. 56-1], is APPROVED;

         4.     Pursuant to the parties’ FLSA Settlement Agreement, [ECF No. 56-1], a total of

                $7,550.00 shall be paid in attorney’s fees and costs incurred in pursuing the

                litigation on behalf of Plaintiff Yulian Valdes;

         5.     Pursuant to the parties’ FLSA Settlement Agreement, [ECF No. 56-1], a total of

                $2,800.00 shall be paid in attorney’s fees and costs incurred in pursuing the

                litigation on behalf of Plaintiff Raul Valdes;

         6.     This case is DISMISSED with prejudice and all pending motions are DENIED

                as moot; and




                                                  2
Case 1:19-cv-24885-DPG Document 59 Entered on FLSD Docket 10/23/2020 Page 3 of 3




        7.    The Court shall retain jurisdiction over this case for thirty (30) days in order to

              enforce the terms of the FLSA Settlement Agreement. [ECF No. 56-1].

        DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of October, 2020.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                               3
